The interest paid on the second mortgage, a bona fide junior mortgage executed prior to July 1, *7081932, and not shown to be invalid, was a proper charge and deductible from the income of the mortgaged property in this proceeding instituted under Civil Practice Act, section 1077-e. (Matter of Ebling Brewing Co., Inc., v. Bubel Corp., 260 App. Div. 744.) Order appealed from unanimously modified accordingly, and as so modified affirmed. Settle order on notice. Present — Martin, P. J., O’Malley, Townley and Dore, JJ.